Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Inohara (3918181).
     Inohara shows A ground-engaging component for an article of footwear, comprising:
an upper-facing surface (opposite surface from which is shown below); and
a ground-facing surface (shown below) opposite the upper-facing surface and defining a matrix
structure, the matrix structure defining a plurality of cells, wherein the plurality of cells
includes a first adjacent cell pair including a first cell and a second cell, and a second
adjacent cell pair including the first cell and a third cell, wherein the matrix structure further
includes:
(a) a first common side wall that extends between and separates the first cell and the second
cell, wherein an exposed bottommost surface of the first common side wall forms a first
ridge,
(b) a second common side wall that extends between and separates the first cell and the third
cell, wherein an exposed bottommost surface of the second common side wall forms a
second ridge, and
(c) a third common side wall that extends between and separates the second cell and the

a third ridge, and
wherein the first ridge, the second ridge, and the third ridge meet at a first junction that
forms a first raised peak (as shown below or similar areas which have raised peaks at 22) as claimed.

    PNG
    media_image1.png
    548
    948
    media_image1.png
    Greyscale


     It is noted that the common side walls are considered to form ridges in that a ridge is defined as “the line or edge formed where the two sloping sides of a roof meet at the top” and as shown in figures 11 and 12 the sides of the cells are sloped upward and therefore the common side walls would be formed by two sloping sides.
     In reference to claim 5, see element 22.
     In reference to claims 6, the cells noted above and interior are considered to be “closed” in that the walls from a closed cell periphery.
.
Allowable Subject Matter
Claims 12-20 are allowed.
Claims 9-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art cited and not relied upon by the Examiner for the above rejections are considered to be pertinent in that the references cited are considered to be the nearest prior art to the subject matter defined in the claims as required by MPEP707.05.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).   Other useful information can be obtained at the PTO Home Page at www.uspto.gov.
In order to avoid potential delays, Technology Center 3700 is encouraging FAXing of responses to Office Actions directly into the Center at (571)273-8300 (FORMAL FAXES ONLY).  Please identify Examiner Marie Bays of Art Unit 3732 at the top of your cover sheet.
Any inquiry concerning the MERITS of this examination from the examiner should be directed to Marie Bays whose telephone number is (571) 272-4559.  The examiner can normally be reached from Mon-Thurs 6-4.
 
	
	
	/MARIE D BAYS/               Primary Examiner, Art Unit 3732